Citation Nr: 0526629	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-11 972	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to February 1972.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran does not have peripheral neuropathy attributable 
to military service or as secondary to already service-
connected type II diabetes mellitus.


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy of the upper 
and lower extremities that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was initially diagnosed 
with type II diabetes mellitus in March 1999.  He was 
subsequently service connected for his diabetes based on 
presumptive exposure to herbicide agents while serving in 
Vietnam.  See 38 U.S.C.A. § 3.309(e) (2004).  The veteran, 
through counsel, filed an informal claim of service 
connection for peripheral neuropathy in September 2002, 
complaining of tingling in his fingers and feet, which he 
believed was related to his diabetic condition.  

The veteran was afforded a VA fee-based examination given by 
B.I., M.D. in November 2002.  Her report, dated in January 
2003, takes into account an electromyogram examination (EMG) 
ordered by her and conducted in December 2002.  The report of 
the EMG, conducted by R.S. M.D., gave as its impression:  
mild-moderate diabetic peripheral neuropathy, lower 
extremities more than upper extremities.  

Dr. I. noted the veteran's 1999 diagnosis of diabetes, and 
noted that he complained of neuropathy over the last two 
years (or about 2001-2002).  The veteran reported occasional 
pain that would wake him up from sleep, and stated that his 
hands and his right heel were persistently numb.  He reported 
constant tingling, and some difficulty walking after 
prolonged inactivity secondary to the numbness.  On 
examination, Dr. I. noted decreased sensation to pin-prick 
from the ankle to the tibial plateau.  The veteran had full 
range of motion at the ankle joints.  He had decreased 
sensation to pin-prick over the palmar aspect of the hand, 
particularly over the fourth or fifth digit.  He exhibited 
full range of motion of the wrists and hands.  The examiner 
noted the EMG report of mild-moderate peripheral neuropathy 
with nerve conduction velocities.

Dr. I. gave as her professional medical opinion that the 
veteran's peripheral neuropathy was not likely related to his 
diabetes mellitus, type II.  In support of this conclusion, 
Dr. I. noted that the veteran had only developed diabetes in 
1999, and that it takes approximately 10 to 15 years for 
complications like peripheral neuropathy to develop, whereas 
the veteran reported peripheral neuropathy as early as about 
two years after diagnosis of type II diabetes mellitus.  Dr. 
I. also noted that, if the veteran was service connected for 
diabetes mellitus secondary to Agent Orange exposure, the 
peripheral neuropathy may be secondary to herbicide exposure.

Also of record is a VA treatment note dated in March 2003, 
electronically signed by M.S., M.D.  Dr. M.S. noted a 
diagnosis of diabetic sensory neuropathy, but gave no 
explanation or rationale as to how he arrived at that 
diagnosis, and no clinical data supporting a connection 
between the veteran's peripheral neuropathy and his diabetes.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2004).  Here, the veteran claims his 
peripheral neuropathy is proximately due to his service-
connected type II diabetes mellitus.  

The Board finds most persuasive the report of Dr. I.'s 
examination wherein she gave as her professional medical 
opinion that the veteran's peripheral neuropathy was not 
likely related to his diabetes mellitus, type II.  In support 
of this conclusion, Dr. I. noted that the veteran had only 
developed diabetes in 1999, and that it takes approximately 
10 to 15 years for complications like peripheral neuropathy 
to develop.  

The Board notes that Dr. I. also stated that, if the veteran 
is service connected for diabetes mellitus secondary to Agent 
Orange exposure, the peripheral neuropathy may be secondary 
to herbicide exposure.  This statement, by its own terms, 
appears to be only speculation, a statement of mere 
possibility.  It does not rise to the level of a medical 
opinion that the veteran's peripheral neuropathy is secondary 
to in-service herbicide exposure.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (doctor's use of the term "could," 
without supporting clinical data or other rationale, rendered 
his opinion too speculative to provide degree of certainty 
required for medical nexus evidence).  

Further, the Board notes that VA regulations provide a 
presumption of service incurrence based on exposure to 
herbicides only for acute and subacute peripheral neuropathy, 
namely peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent, and which resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.  The veteran's diagnosis of peripheral neuropathy 
came more than 25 years after exposure to herbicides in 
Vietnam, and therefore does not meet the preceding regulatory 
requirement for a presumption.  

The veteran contends that the impression of mild-moderate 
diabetic peripheral neuropathy, lower extremities more than 
upper extremities, given in the report of the EMG, is 
evidence that peripheral neuropathy is related to service-
connected diabetes.  However, the Board considers the opinion 
of Dr. I. to be of greater evidentiary value because she gave 
a medical rationale for that opinion, stating that it takes 
approximately 10 to 15 years for complications like 
peripheral neuropathy to develop.  The EMG report, on the 
other hand, merely stated an impression without explanation 
or rationale.  

The Board also notes that Dr. I. was well aware of the report 
of the EMG examination, and even cited its findings in her 
own report.  Thus, it is evident that Dr. I. considered, and 
rejected, any suggestion that the EMG report may have made 
that the veteran's peripheral neuropathy was related to his 
diabetes.  Further, while the EMG report provided clinical 
data regarding the test findings, it gave no explanation or 
rationale for its apparent conclusion that there was a 
relationship between the veteran's peripheral neuropathy and 
his diabetes. 

The veteran also contends that Dr. M.S.'s notation of a 
diagnosis of diabetic sensory neuropathy demonstrates a 
medical nexus between the veteran's diabetes and his 
peripheral neuropathy.  However, Dr. M.S. provided no 
explanation of his diagnosis, and gave no rationale for it.  
Again, the Board gives greater evidentiary weight to the 
opinion of Dr. I. because it is supported by medical 
reasoning for the conclusion drawn.

The Board recognizes that service connection may be awarded 
on a secondary basis in instances when a disability is either 
caused or aggravated by service-connected disability.  For 
the reasons already set forth, the Board has found that Dr. 
I.'s opinion is persuasive as to the causation question.  On 
the question of whether service-connected disability has made 
worse any peripheral neuropathy, there has been no suggestion 
of this any where in the record.  Consequently, like the 
question of direct service connection, where there appears no 
non-speculative evidence linking peripheral neuropathy 
directly to service or in-service herbicide exposure, there 
is no evidence suggesting any worsening of the peripheral 
neuropathy due to diabetes.  

The veteran has provided his own opinion regarding the cause 
or onset of peripheral neuropathy; however, there is no 
indication that he is competent to provide such evidence.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  On the other hand, medical 
opinion, by its very nature, requires specialized education, 
training, and experience.  Thus, while the veteran is 
competent as a layperson to describe, for example, any 
symptoms he experiences, he is not competent to provide 
medical opinion as to diagnosis or cause of onset.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current peripheral neuropathy is not traceable to 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, shortly after his informal claim was received, and 
nearly seven months prior to the RO's rating decision.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for peripheral 
neuropathy, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran tell of any evidence or information he knew of that 
he wanted the RO to obtain on his behalf.  Additionally, the 
RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, and 
secured examinations during the pendency of his claim in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.




ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


